Exhibit 99.1 Heartland Group Holdings, LLC Auditor’s Report and Financial Statements February 22, 2014 and February 23, 2013 Heartland Group Holdings, LLC February 22, 2014 and February 23, 2013 Contents Independent Auditor’s Report 1 Financial Statements Balance Sheets 3 Statements of Operations 4 Statements of Members’ Equity 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Independent Auditor’s Report Board of Managers Heartland Group Holdings, LLC Columbus, Ohio We have audited the accompanying financial statements of Heartland Group Holdings, LLC, which comprise the balance sheets as of February 22, 2014 and February 23, 2013, and the related statements of operations, changes in members’ equity, and cash flows for the years then ended, and the related notes to the financial statements. Management's Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation and maintenance of internal controls relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements.The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error.In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control.Accordingly, we express no such opinion.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. 1 Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Heartland Group Holdings, LLC as of February 22, 2014 and February 23, 2013, and the results of its operations and its cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. /s/ BKD, LLP Omaha, Nebraska February 9, 2015 2 Heartland Group Holdings, LLC Balance Sheets February 22, 2014 and February 23, 2013 Assets Current Assets Cash $ $ Accounts receivable, net of allowance; 2014 - $6,800; 2013 - $13,200 Accounts receivable due from parent Inventories, net Prepaid expenses Indemnification receivable Other receivables Total current assets Property, Plant and Equipment, net Other Assets Intangible Assets, net Goodwill - Total assets $ $ Liabilities and Members’ Equity Current Liabilities Outstanding checks in excess of bank balance $ $ Current maturities of long-term debt Current maturities of notes payable to parent - Accounts payable Accrued expenses Total current liabilities Revolving Loan Agreement Long-term Debt Notes Payable to Parent Total liabilities Members’ Equity Total liabilities and members' equity $ $ See Notes to Financial Statements 3 Heartland Group Holdings, LLC Statements of Operations Years Ended February 22, 2014 and February 23, 2013 Net Sales Cost of Goods Sold Gross Profit (Loss) Operating Expenses Operating Loss ) ) Other Income (Expense) Interest expense ) ) Other income, net Goodwill impairment loss ) - ) ) Net Loss $ ) $ ) See Notes to Financial Statements 4 Heartland Group Holdings, LLC Statements of Members’ Equity Years Ended February 22, 2014 and February 23, 2013 Total Members' Equity Balance at February 26, 2012 $ Net loss ) Balance at February 23, 2013 Net loss ) Return of capital from members Balance at February 22, 2014 $ See Notes to Financial Statements 5 Heartland Group Holdings, LLC Statements of Cash Flows Years Ended February 22, 2014 and February 23, 2013 Operating Activities Net loss $ ) $ ) Items not requiring (providing) cash Loss (gain) on involuntary conversion of property, plant and equipment in accounts receivable ) Loss (gain) on sale of property, plant and equipment ) Gain on indemnification receivable settlement ) - Depreciation Customer relationships amortization Goodwill impairment loss - Changes in Accounts receivable Accounts receivable due from parent Inventories ) Prepaid expenses ) Indemnification receivable Other assets ) ) Accounts payable ) ) Accrued expenses ) Net cash provided by (used in) operating activities ) Investing Activities Proceeds from sale of property, plant and equipment Purchase of property, plant and equipment ) ) Net cash used in investing activities ) ) Financing Activities Net borrowings on outstanding checks in excess of bank balance Proceeds from revolving loan agreement Repayments on revolving loan agreement ) ) Payments on long-term debt ) ) Payments on notes payable to parent - ) Proceeds from issuance of notes payable to parent - Net cash provided by financing activities Decrease in Cash ) ) Cash, Beginning of Period Cash, End of Period $ $ Supplemental Cash Flows Information Interest paid $ $ Return of capital in other receivables $ $ - Insurance proceeds in accounts receivable for involuntary conversion of property, plant and equipment $ $ See Notes to Financial Statements 6 Heartland Group Holdings, LLC Notes to Financial Statements February 22, 2014 and February 23, 2013 Note 1: Nature of Operations and Summary of Significant Accounting Policies Nature of Operations Heartland Group Holdings, LLC (the Company) produces, sells, and distributes recycled petroleum products that have undergone a refining process to clean used oil.The Company has one refining location in Ohio and collection and storage facilities in Ohio, Kentucky, and West Virginia.The Company is an 85.2053% owned subsidiary of Warren Distribution, Inc. (Parent). The Company’s customers consist primarily of automotive lubricant manufacturers.The Company grants credit to all of their customers, which are located in the United States. The Company’s fiscal year ends on the last Saturday in February.The years ended February 22, 2014 and February 23, 2013 consisted of 52 weeks (which includes 13 periods of 4 weeks each). Limitation on Liability Each member’s liability is limited as provided for in the Delaware Limited Liability Company Act, and no member has any personal liability for any debt or losses of the Company beyond such member’s capital contributions. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash At February 22, 2014 and February 23, 2013, the Company’s cash accounts were within federally insured limits. Accounts Receivable Accounts receivable are stated at the amount billed to customers plus any accrued and unpaid interest.The Company provides an allowance for doubtful accounts, which is based upon a review of outstanding receivables, historical collection information and existing economic conditions.Delinquent receivables are written off based on individual credit evaluation and specific circumstances of the customer. 7 Heartland Group Holdings, LLC Notes to Financial Statements February 22, 2014 and February 23, 2013 Note 1: Nature of Operations and Summary of Significant Accounting Policies - Continued Inventories Inventories consist of used refinery–grade black oil, industrial burner fuel, recycled petroleum products, by-products as a result of the refinery process and finished products.Inventories are valued on the basis of the lower of first-in, first out cost or market. Property, Plant and Equipment Property, plant and equipment are stated at cost less accumulated depreciation and amortization.Depreciation and amortization is determined using the straight-line method over the estimated useful life of each asset.Assets held under capital lease arrangements are recorded at the present value of future minimum lease payments and are amortized using the straight-line method over the related lease term.The estimated useful lives for each major depreciable classification of property, plant and equipment are as follows: Buildings and improvements 5 – 40 years Operating equipment and storage facilities 5 – 39 years Transportation equipment 5 – 10 years Gains and losses on the sale of property, plant and equipment are recorded in operating income. Goodwill Goodwill is evaluated annually for impairment or more frequently if impairment indicators are present.If the implied fair value of goodwill is lower than its carrying amount, a goodwill impairment is indicated and goodwill is written down to its implied fair value.Subsequent increases in goodwill value are not recognized in the financial statements.See Note 5 for changes in the carrying amount of goodwill. Intangible Assets Intangible assets with finite lives are being amortized on the straight-line basis over a period of eight years.Such assets are periodically evaluated as to the recoverability of their carrying values. 8 Heartland Group Holdings, LLC Notes to Financial Statements February 22, 2014 and February 23, 2013 Note 1: Nature of Operations and Summary of Significant Accounting Policies Continued Long-lived Asset Impairment The Company evaluates the recoverability of the carrying value of long-lived assets whenever events or circumstances indicate the carrying amount may not be recoverable.If a long-lived asset is tested for recoverability and the undiscounted estimated future cash flows expected to result from the use and eventual disposition of the asset is less than the carrying amount of the asset, the asset cost is adjusted to fair value and an impairment loss is recognized as the amount by which the carrying amount of a long-lived asset exceeds its fair value.No asset impairment of long-lived assets was recognized during the years ended February 22, 2014 and February 23, 2013. Income Taxes The Company is organized under the limited liability company statutes of the state of Delaware.The Internal Revenue Service has issued rulings approving the tax treatment of such companies as partnerships.Accordingly, income or loss of the Company is reportable in the separate returns of the members.Certain states in which the Company conducts business allow or require the Company to pay income taxes in lieu of the members filing income tax returns in those respective states.The Company files income tax returns in the U.S. federal jurisdiction and various states and foreign jurisdictions.With a few exceptions, the Company is no longer subject to U.S. federal, state and local or non-U.S. income tax examinations by tax authorities before 2010. Revenue Recognition Revenue from the sale of the Company’s products is recognized as products are shipped to customers. Self Insurance The Company has elected to self-insure certain costs related to employee health and accident benefit programs.Costs resulting from noninsured losses are charged to income when incurred.The Company has purchased insurance that limits its aggregate exposure for individual claims up to $250,000. Reclassifications Certain reclassifications have been made to the 2013 financial statements to conform to the 2014 financial statement presentation.These reclassifications had no effect on net loss. 9 Heartland Group Holdings, LLC Notes to Financial Statements February 22, 2014 and February 23, 2013 Note 2: Inventories Manufacturing inventories Raw materials $ $ Work in process Finished goods Less valuation allowance ) ) $ $ Note 3: Other Receivables During the summer of 2012, a fire occurred at the refining location damaging certain property, plant and equipment.The Company filed a claim with the insurance company to be reimbursed for damaged property and expenses incurred.A receivable was recorded for amounts to be received under the Company’s property insurance for approximately $1,270,000 as of February23, 2013.Actual amounts received during 2014 were less than estimated.A loss of approximately $419,000 was recorded in other expense for the year ended February 22, 2014. During 2014, the Company recorded amounts due from members for dividend overpayments occurring during previous years.The return of capital is recorded in other receivables at February22, 2014 in the amount of $1,970,693. Note 4: Property, Plant and Equipment The major classifications of property, plant and equipment as of February22, 2014 and February23, 2013, are as follows: Land $ $ Building and improvements Operating equipment and storage facilities Transportation equipment and vehicles Construction in progress Less accumulated depreciation $ $ 10 Heartland Group Holdings, LLC Notes to Financial Statements February 22, 2014 and February 23, 2013 Note 4: Property, Plant and Equipment - Continued The cost of operating equipment under capital leases was $39,633 and $334,721 with accumulated depreciation of $5,681 and $38,101 at February 22, 2014 and February 23, 2013, respectively. Note 5: Intangible Assets and Goodwill The carrying amount and accumulated amortization of recognized intangible assets at February22, 2014 and February 23, 2013, are as follows: Gross carrying amount $ $ Accumulated amortization Net carrying amount $ $ Amortization expense for the years ended February 22, 2014 and February 23, 2013, was $281,255.Estimated amortization expense for each of the following five years is: $ The changes in the carrying amount of goodwill for the years ended February 22, 2014 and February 23, 2013, were: Beginning balance Goodwill $ $ Accumulated impairment losses - - Impairment losses - Ending balance $ - $ Because of increased raw material prices and decreased selling prices of recycled petroleum products, operating profits and cash flows were lower than expected in fiscal year 2014.Based on that trend, the earnings forecast for the next five years was revised resulting in a goodwill impairment loss of $336,982.The fair value of the Company was estimated using the expected present value of future cash flows. 11 Heartland Group Holdings, LLC Notes to Financial Statements February 22, 2014 and February 23, 2013 Note 6: Line of Credit The Company, together with Parent, entered into a revolving loan agreement with a bank on May24, 2012 to provide a $75 million credit facility.This agreement expires on May 22, 2017 and is collateralized by all of the assets of both the Company and Parent.At February 23, 2013, the interest rate was equal to the sum of 1.75% plus one-month LIBOR, or 1.95%.During 2014, the interest rate charged to the Company by Parent for their portion of borrowings increased to equal the sum of 7% plus one-month LIBOR, rounded up to nearest 0.0625%, or 7.25% at February22, 2014.Borrowings outstanding under the agreement attributable to the Company were $11,299,545 and $4,134,294 at February 22, 2014 and February 23, 2013, respectively.Availability of credit based on certain consolidated borrowing base limitations by the bank at February22, 2014 was $29,240,554.The Company and Parent are charged a credit facility fee of 0.25% of the unused facility, which is paid by Parent.The Company and Parent must comply with certain covenants and restrictions, as defined, including consolidated debt-service coverage and maximum capital expenditure limits. On December 5, 2014, in connection with the sale of the assets of the Company described in Note15, Parent assumed the Company’s line of credit and accrued interest totaling approximately $17,050,000 and the bank legally released the Company from their obligation under the credit facility.The assumption of the Company’s obligation under the line of credit by Parent was subsequently treated as a capital contribution. Note 7: Long-term Debt Long-term debt as of February 22, 2014 and February 23, 2013, consists of the following: Obligation under capital lease, payable in monthly installments ranging from $278 to $2,370, including interest at various rates ranging from 5.55% to 18.92%, with maturities from March 2013 through December 2014, collateralized by certain equipment. $ $ Note payable to the Ohio Department of Development, payable in monthly installments of $37,019, including interest at 3.00%.The note matures on August 1, 2019 and is collateralized by certain fixed assets of the Company.The note was paid off on December 5, 2014.See Note 15. 12 Heartland Group Holdings, LLC Notes to Financial Statements February 22, 2014 and February 23, 2013 Note 7: Long-term Debt - Continued Notes payable to Parent, with interest only payments required monthly ranging from 4.00% to 7.00% plus one month LIBOR, with lump-sum payments due at various dates between August 2013 and August 2020.During 2014, the maturity dates of certain notes were extended from August 2013 to November 2017.Subsequent to year-end, the notes were converted to equity.See Note 15. Total long-term debt Less current maturities $ $ Interest expense paid to Parent for the years ended February 22, 2014 and February 23, 2013 was $1,816,520 and $1,396,275, respectively.Accrued interest due to Parent of $156,036 and $118,002 is included in accounts payable and accrued expenses as of February 22, 2014 and February23, 2013, respectively. Aggregate annual maturities of long-term debt and payments on capital lease obligations at February22, 2014, are: $ Thereafter $ Note 8: Operating Leases The Company leases property and equipment under various operating leases.Leases held by the Company expire in various years from November 2014 through October 2016.Future minimum lease payments under noncancellable operating leases (with initial or remaining lease terms in excess of one year) as of February 22, 2014, are as follows: 13 Heartland Group Holdings, LLC Notes to Financial Statements February 22, 2014 and February 23, 2013 Note 8: Operating Leases - Continued $ Total minimum lease payments $ Lease expense under operating leases totaled $307,973 and $383,041 for the years ended February22, 2014 and February 23, 2013, respectively.On December 5, 2014, in connection with the sale of the assets of the Company described in Note 15, all operating leases were transferred to the acquirer. Note 9: Members’ Equity Beginning on January 1, 2013, each Member of the Company, other than Parent, has the right to notify the Company of their intention to sell all or any portion of their Member units.The Company is required to purchase the Member’s units at a predetermined formula price based on multiples of EBITDA less any outstanding debt.Parent guarantees the minimum value of the member units at $15.00 per unit if the Company cannot redeem the shares and in turn, the redeemed shares will be issued to Parent.As of the year ended February 22, 2014, no members of the Company sold any portion of their member units.Subsequent to year-end, all member units were redeemed by the Company.See further discussion of redemption of member units in Note15. Note 10: Profit Sharing and Retirement Plan The Company is a member of Parent’s profit sharing and salary reduction plan.This plan, under Section 401(k) of the Internal Revenue Code, is available to all employees who have completed one month of qualified service.Profit sharing contributions are at the discretion of the Company.The Company matches 50% of the employee’s 401(k) contribution up to 6% of compensation.The Company’s matching contributions were $84,775 and $78,928 for the years ended February 22, 2014 and February 23, 2013, respectively.There were no profit sharing contributions for the years ended February 22, 2014 and February 23, 2013. 14 Heartland Group Holdings, LLC Notes to Financial Statements February 22, 2014 and February 23, 2013 Note 11: Related Party Transactions The Company sells recycled petroleum products to Parent.In addition, Parent provides certain administrative and consulting services and receives a management fee of $26,210 per 4-week period beginning February 24, 2013.From May 1, 2012 through February 23, 2013, the management fee was $46,153 per 4-week period.Prior to May 1, 2012, Parent received a management fee each period based on actual hours spent on the Company’s operations.The activity between the Company and Parent is summarized below: Sales $ $ Management fees incurred Account receivable at year end Accrued expenses at year end Note 12: Litigation The Company had been named as a defendant in a lawsuit arising from their refining activities.During 2012, the Company entered into a settlement agreement that resulted in additional penalty, consulting and legal expenses associated with remediation efforts recognized during the year ended February 25, 2012.The Membership Interest Purchase Agreement between the Company and the previous owners specifically indemnifies the Company from any and all damages, fines, costs and expenses related to the lawsuit.During 2012 and 2013, the Company estimated the amount of indemnification that would be recouped from the previous owners and recorded an indemnification receivable of $891,274 at February 23, 2013.As a result of the final settlement agreement during 2014, the Company recorded a gain of $665,806, which is included in other income for the year ended February 22, 2014.The remaining indemnification receivable of $1,100,000 is recorded at February 22, 2014. The Company may also be subject to claims and lawsuits that arise primarily in the ordinary course of business.It is the opinion of management that the disposition or ultimate resolution of such claims and lawsuits will not have a material adverse effect on the financial position, results of operations and cash flows of the Company. Note 13: Disclosures About Fair Value of Assets Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Fair value measurements must maximize the use of observable inputs and minimize the use of unobservable inputs.There is a hierarchy of three levels of inputs that may be used to measure fair value: 15 Heartland Group Holdings, LLC Notes to Financial Statements February 22, 2014 and February 23, 2013 Note 13: Disclosures About Fair Value of Assets - Continued Level 1 Quoted prices in active markets for identical assets or liabilities Level 2 Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities Level 3 Unobservable inputs supported by little or no market activity and are significant to the fair value of the assets or liabilities Nonrecurring Measurements The following table presents the fair value measurement of assets measured at fair value on a nonrecurring basis and the level within the fair value hierarchy in which the fair value measurements fall at February 22, 2014: Fair Value Measurements Using Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) February 22, 2014 Goodwill $
